Citation Nr: 0216336	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the veteran's request for a waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) pension 
benefits in the original amount of $2,310.00 was timely 
filed.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises (the Committee) of the 
Manchester, New Hampshire, VA Regional Office (RO), which 
denied a petition for waiver of recovery of an overpayment of 
VA pension benefits in the amount of $2,310.00.  The current 
balance is $2,068.00.

The veteran testified at a Travel Board Hearing (TBH) that 
was chaired by the undersigned at the New Hampshire, RO in 
August 2002.  A transcript of that hearing has been 
associated with the veteran's claims folder.


FINDINGS OF FACT

1.  Based on information relating to the veteran's receipt of 
Social Security Administration benefits and interest income, 
previously unreported, the veteran's VA pension award was 
adjusted, and an overpayment in the calculated amount of 
$2,310.00 was created as a result.

2.  On September 17, 1999, VA's Debt Management Center 
informed the veteran in writing of an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$2,310.00, and of his appellate and waiver rights.

3.  The veteran's request for waiver of recovery of the 
overpayment of VA nonservice-connected pension benefits was 
received by VA on April 20, 2000.

4.  Resolving all doubt in the veteran's favor, it has been 
demonstrated that, due to circumstances beyond his control, 
he did not receive the notice until November 17, 2000, and 
the request for waiver of recovery of the overpayment was 
timely.

CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the original amount 
of $2,310.00 was timely.  38 U.S.C.A. §§ 5100 et. seq., 
5302(a) (West 1991 & Supp. 2002); 38 C.F.R. § 1.963(b)(2) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2002).

It is clear that the 180 day period may be extended if the 
veteran satisfactorily shows that he did not receive the 
notice for reasons beyond his control.  See Barger v. 
Principi 16 Vet. App. 132 (2002).  (noting that the Secretary 
has discretionary authority to extend the 180-day limit 
within which a request for waiver of recovery must be filed, 
if he is satisfied that the payee has demonstrated that 
notice was "not actually received" within a reasonable period 
after the date of the notice).  

The record shows that the veteran was awarded VA nonservice-
connected pension benefits in a February 1996 rating 
decision.  The veteran was informed of this fact by letter 
also dated in February 1996.  In that letter, the veteran was 
also advised that his pension rate depended on his income, 
which he had reported as zero, and was accordingly advised to 
report right away any changes in the amount of income from 
any sources.  In a June 1996 letter, the RO informed the 
veteran that, based on information provided by him to the 
effect that he had started receiving Social Security benefits 
that very same month, his payments were being reduced.  By 
letter dated in May 1997, the RO notified the veteran of a 
proposal to further reduce his pension benefits based on 
information received from the Social Security Administration 
showing increased monthly Social Security benefits.  The 
veteran was advised of his right to submit evidence showing 
that the proposed adjustment should not be made, but he did 
not submit any such evidence.  Accordingly, by letter dated 
in August 1997, the veteran was notified that the proposed 
reduction was being implemented, effective June 1, 1997.

In a June 1999 letter, the RO notified the veteran of a 
proposal to count interest of $660 for the years 1996 through 
1999 as countable income, based on information received from 
the veteran to that effect.  The veteran was again advised 
that he had the right to submit evidence showing that the 
proposed adjustment should not be made.  No such evidence was 
received from the veteran, and the RO thereafter notified 
him, by letter dated in August 1999, of the implementation of 
the proposed action.

In a letter dated on September 17, 1999, the RO notified the 
veteran that, as a result of the recently accomplished 
reduction in his benefits, an overpayment in the calculated 
amount of $2,310.00 had been created.  The veteran was 
advised that, if he did not believe that he owed this debt, 
or thought that the amount was incorrect, he had the right to 
dispute it and/or request a waiver of the debt.  He was also 
advised in that letter that, in order to obtain a partial or 
full waiver of the calculated overpayment, he needed to 
submit his request in writing, explaining the reasons why he 
thought a waiver was warranted in his case.  He was also 
specifically advised therein that his "right to request 
waiver only lasts 180 days."

The veteran's request for a waiver was received at the RO on 
April 20, 2000, well after the expiration of the 180-day 
period for requesting a waiver.

A certification issued by VA's Debt Management Center on 
August 1, 2000, confirms that the first demand letter for the 
debt in the amount of $2,310.00 was sent on September 17, 
1999, to the veteran's address of record and was not returned 
as undeliverable by the United States Post Office.

In the August 2000 decision hereby on appeal, the Committee 
denied the veteran's request for a waiver of the overpayment 
in the calculated amount of $2,310.00, after concluding that 
the veteran's request was not timely filed.

The veteran's contentions on appeal, which he has expressed 
in writing and via his testimony at the August 2002 TBH, are 
essentially to the effect that he was out of the country (in 
Italy) between September 13, 1999, and November 1, 1999; that 
upon his return to the United States on November the first, 
he visited his daughter in Boston, and returned home on 
November 10, 1999; that on November 17, 1999, he received the 
mail he had been sent during his stay overseas from a friend 
who had picked it up for him; and that he believes that, 
since his actual receipt of the VA notification of September 
17, 1999, occurred on November 17 of that year, the 180-day 
period should have been calculated as starting right after 
that date, rather than right after September 17, 1999, as 
"there was a delay in receipt due to circumstances beyond my 
control."  

Though the veteran did not offer evidence to substantiate 
that he was out of the country for the period in question, 
his testimony to that effect is credible and has not been 
rebutted.  This is a reasonable explanation amounting to 
"circumstances beyond his control" reflecting why he did 
not receive notice until mid-November 1999.  The Board finds 
that it is reasonable to grant an extension of the 180-day 
period that commenced to run on September 18, 1999.  This 
would render the April 20, 2000 request for a waiver of 
recovery of an overpayment timely under 38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2002) and 38 C.F.R. § 1.963 (2002). 
Accordingly, the veteran's application for waiver of recovery 
of the overpayment in the calculated amount of $2,310.00 may 
be considered on its merits.

Finally, the Board finds that notwithstanding the recent 
amendments to the law governing the duty to notify and the 
duty to assist enacted by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002), no undue prejudice 
to the appellant is evident by a disposition by the Board 
herein, as the finding that his request for waiver of 
recovery of overpayment is timely constitutes a grant of the 
benefit sought on appeal.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).


ORDER

The application for waiver of recovery of overpayment of 
nonservice-connected pension benefits in the original amount 
of $2,310.00 was timely, and to this extent the appeal is 
allowed.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


